Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-26, 28-31, 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacob et al. (Pub No.: US 20140076712 A1).

Regarding claim 21, Jacob teaches method of decontaminating (FIG. 3, the plasma decontamination system 300) physical objects (paragraph [0036], “contaminated gases”) comprising: 
positioning first electrodes on a first side (FIG. 1-3, 106) of a dielectric medium (FIG. 1-3, 104) ; 
positioning second electrodes on a second side (FIG. 1-3, 108) 
of the dielectric medium; 
enclosing the dielectric medium with the first and second electrodes thereon in an airtight enclosure (FIG. 3, 302); 

creating a voltage differential between the first and second electrodes (FIG. 1-3, shows opposite terminals source 110 is connected by lead 116 and 118 with electrode 106 and 108 to generate a voltage differential between electrodes”); 
inducing flow of plasma generated reactive species in the airtight enclosure using only the voltage differential and the air in the airtight enclosure (paragraph [0035], “voltages will be applied to the plurality of inner electrodes 106 and outer electrodes 108 generating plasma inside the plasma decontamination chamber 302.  The motive forces provided by the plasma generation will serve to mix and swirl gas within the plasma decontamination chamber 302 such that the gases inside of the chamber 302 may be substantially completely decontaminated from biological agents”); and 
contacting the physical objects with the plasma generated reactive species (paragraph [0037], “selectively activated such that air within the decontamination chamber 302 has sufficient time for exposure to plasma to achieve a satisfactory level of decontamination”).

Regarding claim 23, Jacob teaches spacing the at least one physical object from the dielectric medium to which the electrodes are attached (FIG. 3 and paragraph [0036], “the gases flow generally from the contamination source 304 in the direction of the arrows "F").

Regarding claim 24, Jacob further teaches the first electrodes having first and second edges and the second electrodes having first and second edges, the positioning second electrodes step comprising positioning the second electrodes so that the first and second edges of the second electrodes are offset from the first and second edges of the adjacent first electrodes (FIG. 3 and 4).

Regarding claim 25, Jacob further teaches the first and second edges of the first electrodes are laterally spaced from the first and second edges of the adjacent second electrodes (FIG. 4, relative positions of upper and lower conductors 440 and 450 opposite side of dielectric 425 shows a lateral space/gap).

Regarding claim 26, Jacob further teaches the first and second edges of the first electrodes overlap the first and second edges of the adjacent second electrodes (FIG. 4, relative positions of upper and lower conductors 440 and 450 opposite side of dielectric 415 shows the offset comprising an overlap).

Regarding claim 28, Jacob teaches decontamination chamber the plasma decontamination system 300 comprising: 
a sealed air containing enclosure (FIG. 3, plasma decontamination chamber, 302 and paragraph [0036], ”contaminated air into the plasma decontamination chamber 302”); 

a power supply (FIG. 1-3, 110) connected to the electrodes of at least one of the plurality of first and second electrodes (FIG. 1-3) such that the application of a voltage will create a voltage differential between the first and second electrodes (FIG. 1-3, shows opposite terminals source 110 is connected by lead 116 and 118 with electrode 106 and 108 to generate a voltage differential between electrodes”) and produce plasma generated reactive species that flow in the sealed air containing enclosure utilizing only the air in the sealed air containing enclosure (paragraph [0035], “voltages will be applied to the plurality of inner electrodes 106 and outer electrodes 108 generating plasma inside the plasma decontamination chamber 302.  The motive forces provided by the plasma generation will serve to mix and swirl gas within the plasma decontamination chamber 302 such that the gases inside of the chamber 302 may be substantially completely decontaminated from biological agents”).

Regarding claim 29, Jacob further teaches the first and second electrodes having first and second edges, the first and second edges of the first electrodes being offset from the first and second edges of the adjacent second electrodes (FIG. 3 and 4).

Regarding claim 30, Jacob further teaches the offset comprising an overlap (FIG. 4, relative positions of upper and lower conductors 440 and 450 opposite side of dielectric 415 shows the offset comprising an overlap).

Regarding claim 31, Jacob further teaches the offset comprising a lateral space  (FIG. 4, relative positions of upper and lower conductors 440 and 450 opposite side of dielectric 425 shows a lateral space/gap).

Regarding claim 33, Jacob further teaches a plurality of objects placed in the sealed enclosure (paragraph [0036], “contaminated gases into the decontamination chamber 302 from a contamination source”) spaced from the dielectric medium FIG. 3 and paragraph [0036], “the gases flow generally from the contamination source 304 in the direction of the arrows "F"), wherein the plasma generated reactive species contact the objects in the sealed enclosure (paragraph [0037], “selectively activated such that air within the decontamination chamber 302 has sufficient time for exposure to plasma to achieve a satisfactory level of decontamination”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 17-20, 22, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (Pub No.: US 20140076712 A1) in view of Tixhon et al. (Pub. No.: US 2015/0332897 A1).

Regarding claim 14, Jacob teaches a decontamination chamber (FIG. 3, the plasma decontamination system 300) comprising: 
a sealed enclosure containing air (FIG. 3, plasma decontamination chamber, 302 and paragraph [0036], ”contaminated air into the plasma decontamination chamber 302”); 
a dielectric medium positioned in the enclosure (FIG. 1-3, 104); 
a plurality of electrodes on both of first and second sides of the dielectric medium (FIG. 1-3, 106 and 108), the plurality of electrodes on the first side positioned such that edges of the electrodes on the first side are offset from the edges of the electrodes adjacent thereto on the second side of the dielectric barrier (FIG. 1-3); and 
a power source (FIG. 1-3, 110) connected to at least the electrodes on one of the first and second sides of the dielectric medium (FIG. 1-3) and configured to generate a voltage differential between electrodes on the first side of the dielectric medium and the electrodes on the second side of the dielectric medium (FIG. 1-3, shows opposite terminals source 110 is connected by lead 116 and 118 with electrode 106 and 108 to generate a voltage differential between electrodes”).

Jacob further teaches the voltage differential producing plasma generated reactive species that flow in the chamber by creating plasma adjacent the electrodes on one side of the dielectric medium using only the air in the sealed enclosure (FIG. 1-3) but does not disclose the voltage differential producing plasma generated reactive 

Tixhon teaches the voltage differential producing plasma generated reactive species that flow in the chamber by creating plasma adjacent the electrodes on both sides of the dielectric medium (Tixhon, (paragraph [0051], “A dielectric barrier 16 is placed between the two electrodes 10, 12 and the counter-electrode 14.  The difference in potential between the two electrodes 10, 12 and the counter-electrode 14 causes the generation of a plasma”, as counter-electrode 14 is other side of the dielectric so plasma is created in both side).

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Jacob in view of Tixhon to incorporate creating plasma adjacent the electrodes on both sides of the dielectric medium allows an ideal and rapid distribution of reactive ions 18 in the deposition zone (Tixhon, paragraph [0051]).

Regarding claim 17, Jacob as modified above further teaches the power source provides power pulses of predetermined length (Tixhon, paragraph [0037], “he total current supplied by the high-voltage source to be modulated … adjusting the power supply and the means for controlling the inductance are advantageously coupled in order to allow the generation of harmonics that at each half-period extend the time the 

Regarding claim 18, Jacob as modified above further teaches the plasma generated reactive species are released from the plasma in the enclosure in sufficient quantity to decontaminate an object placed in the enclosure (Jacob, paragraph [0056], “allowing short lived species, such as Reactive Oxygen Species (ROS), to reach the surface of the object to be disinfected or sterilized”).

Regarding claim 19, Jacob as modified above further teaches the offset comprising a lateral space (Jacob, FIG. 4, relative positions of upper and lower conductors 440 and 450 opposite side of dielectric 425 shows a lateral space/gap).

Regarding claim 20, Jacob as modified above further teaches the electrodes on the first side overlap adjacent electrodes on the second side the offset comprising an overlap  (Jacob, FIG. 4, relative positions of upper and lower conductors 440 and 450 opposite side of dielectric 415 shows the offset comprising an overlap).

Regarding claim 22, Jacob teaches producing plasma in the airtight enclosure at edges of the first  electrodes using only the voltage differential and the air in the airtight enclosure but does not discloses producing plasma at edges of the both first and second electrodes using only the voltage differential.

the two electrodes 10, 12 and the counter-electrode 14 causes the generation of a plasma”, as counter-electrode 14 is other side of the dielectric so plasma is created in both side).

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Jacob in view of Tixhon to incorporate creating plasma adjacent the electrodes on both sides of the dielectric medium allows an ideal and rapid distribution of reactive ions 18 in the deposition zone (Tixhon, paragraph [0051]).

Regarding claim 27, Jacob teaches inducing flow of plasma generated reactive species on one side of the dielectric medium (FIG. 3) but does not disclose inducing flow of plasma generated reactive species on both sides of the dielectric medium.

Tixhon teaches inducing flow of plasma generated reactive species on both sides of the dielectric medium (Tixhon, (paragraph [0051], “A dielectric barrier 16 is placed between the two electrodes 10, 12 and the counter-electrode 14.  The difference in potential between the two electrodes 10, 12 and the counter-electrode 14 causes the generation of a plasma”, as counter-electrode 14 is other side of the dielectric so plasma is created in both side).

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Jacob in view of Tixhon to incorporate creating plasma adjacent the electrodes on both sides of the dielectric medium allows an ideal and rapid distribution of reactive ions 18 in the deposition zone (Tixhon, paragraph [0051]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob and Tixhon as applied to claim 14 above, and further in view of Montgomery et al, (Pub. No. : US 2014/0251787A1).

Regarding claim 15, combination of Jacob and Tixhon teaches limitations of claim 14 but does not disclose a pump configured to pump the plasma generated reactive species out of the enclosure and to pump air into the enclosure at preselected intervals. 

Montgomery teaches a pump configured to pump the plasma generated reactive species out of the enclosure (paragraph [0069], “remove any unwanted contaminants, the air pump 66 is used to draw the air in from the gas inlet port 62 and to adjust the amount of air flow that is passed through the reactor chamber 1 under the control of the electronic control circuit 60”) and to pump air into the enclosure at preselected intervals (paragraph [0031], “a wide range of gas flow rates and nitric oxide concentrations by controlling one or both of the pulse frequency (number of complete electric discharges 

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Tixhon in view of Montgomery to incorporate pump to remove any unwanted contaminants (Montgomery, paragraph [0069]).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob and Tixhon as applied to claim 14  above, and further in view of Ando et al, (Pub. No. : US 2019/0373710A1)

Regarding claim 16, Jacob teaches a plurality of the first and second electrodes  but does not discloses a non- plasma inhibiting corrosion resistant coating covering at least a portion of the electrodes.

Ando teaches a non- plasma inhibiting corrosion resistant coating covering at least a portion of the electrodes (FIG. 14, 33L and paragraph [0149], “the first electrode 33A and the second electrode 33B have corrosion resistant layers 33L”).

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Jacob and Tixhon in view of Ando to incorporate corrosion resistant material coated electrodes as forming the corrosion .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob as applied to claim 28 above, and further in view of Montgomery et al, (Pub. No. : US 2014/0251787A1).

Regarding claim 32, Jacob teaches limitations of claim 28 but does not disclose  
a pump configured to pulse between on and off positions, wherein in the on position the pump removes plasma generated reactive species from the sealed enclosure and pumps air into the sealed enclosure. 

Montgomery teaches a pump configured to pulse between on and off positions (paragraph [0031], “a wide range of gas flow rates and nitric oxide concentrations by controlling one or both of the pulse frequency (number of complete electric discharges per second) and/or the pulse duration (length of each complete electric discharge) of electric pulse discharges across the electrode gap, wherein in the on position the pump removes plasma generated reactive species from the sealed enclosure and pumps air into the sealed enclosure (paragraph [0069], “remove any unwanted contaminants, the air pump 66 is used to draw the air in from the gas inlet port 62 and to adjust the amount of air flow that is passed through the reactor chamber 1 under the control of the electronic control circuit 60”).

.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 21 and 28 have been considered but are moot because the new ground of rejection does rely on new reference Jacob for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844